Filed 4/17/14 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2014 ND 
77









In the Matter of the Vacancy in Judgeship No. 2

in the Southeast Judicial District









No. 20140077









Per curiam.



[¶1]	On March 4, 2014, Governor Jack Dalrymple notified this Court of the retirement of the Honorable John T. Paulson as Judge of the District Court, Southeast Judicial District, effective June 3, 2014.  Under N.D.C.C. § 27-05-02.1 a vacancy in the office of district judge will be created upon Judge Paulson’s retirement.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy filled, order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish the vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Southeast Judicial District was posted March 5, 2014, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through April 4, 2014.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.





[¶4]	A report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, for the Southeast Judicial District was filed March 20, 2014, by the Court Administrator for Unit 2.  

[¶5]	As part of judicial redistricting effective January 1, 2014, the Court moved Kidder, Logan and McIntosh Counties from the South Central to the Southeast Judicial District, which increases the number of counties in the Southeast Judicial District to fourteen.  The State Court Administrator’s staff updated the Judicial Officer Weighted Caseload Study to reflect the redistricting.  An excess of .14 judicial officer is shown for the Southeast Judicial District. The Report provided by the district, and information provided by the Honorable John Greenwood, Presiding Judge of the Southeast Judicial District, indicated the juvenile drug court in Stutsman County began in October 2013, and, therefore, once the drug court is running for a full twelve months, and travel adjustments are made for the addition of the three counties to the district, this excess will disappear.

[¶6]	The Court received several comments supporting the retention of the office in the Southeast Judicial District.  There were two suggestions, without more, that the judgeship be chambered in a different city in the district, but the judges of the Southeast Judicial District support its retention in Valley City. The Court also received a recommendation that consideration be given to moving the judgeship to a district with significant shortage in judicial officers.

[¶7] 	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data. The Court considered whether to move the judgeship to another district showing a significant need.  However, that would create an immediate shortage in the Southeast Judicial District. The Court believes that in light of North Dakota’s population and economic growth and the resulting need across the State for additional judicial services, it should not attempt to resolve the need for those additional judicial services by creating shortages in other districts.  Rather, the Court will seek additional judgeships from the 2015 Legislature for those areas with significant judicial officer needs.

[¶8]	Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.



[¶9]	IT IS HEREBY ORDERED, that Judgeship No. 2, with chambers in Valley City, in the Southeast Judicial District be filled in the manner provided in N.D.C.C. Chapter 27-25.

[¶10]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers